UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2016 (Unaudited) Common Stocks - 92.8% Shares Value ($) Australia - 1.2% Dexus Property Group 643,224 France - 3.1% Sanofi 103,064 8,774,469 Television Francaise 1 381,727 3,690,305 Hong Kong - 1.3% Link REIT 716,500 Italy - .8% Atlantia 131,636 Japan - 2.7% Japan Tobacco 271,900 Netherlands - 4.5% Koninklijke Ahold 174,769 a 4,173,588 RELX 460,429 8,326,278 Royal Dutch Shell, Cl. A 201,586 5,224,175 New Zealand - .5% Spark New Zealand 650,290 Norway - 2.0% Orkla 868,004 South Korea - .8% Macquarie Korea Infrastructure Fund 393,780 Switzerland - 10.4% Adecco Group 48,370 2,655,060 Kuehne + Nagel International 40,542 5,688,931 Nestle 51,816 4,154,048 Novartis 146,981 12,177,646 Roche Holding 37,166 9,490,905 Zurich Insurance Group 30,331 a 7,288,578 United Kingdom - 18.1% BAE Systems 506,213 3,577,524 British American Tobacco 125,630 8,021,465 Centrica 2,205,350 7,036,923 Cobham 1,400,791 3,171,987 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 92.8% (continued) Shares Value ($) United Kingdom - 18.1% (continued) Diageo 407,242 11,647,035 GlaxoSmithKline 481,500 10,756,644 Imperial Brands 104,254 5,496,239 Royal Mail 573,670 3,868,249 SSE 372,605 7,475,770 UBM 567,028 5,039,165 Vodafone Group 1,976,693 6,005,160 United States - 47.4% CA 323,032 11,193,059 Cisco Systems 325,127 9,926,127 CMS Energy 176,485 7,973,592 Emerson Electric 139,953 7,823,373 Eversource Energy 123,198 7,205,851 Johnson & Johnson 72,267 9,049,996 Kraft Heinz 47,965 4,143,696 Las Vegas Sands 90,124 4,564,781 Mattel 235,262 7,853,046 Maxim Integrated Products 205,084 8,363,326 McDonald's 70,543 8,299,384 Merck & Co. 168,767 9,899,872 Microsoft 366,052 20,747,827 Paychex 130,057 7,709,779 Philip Morris International 107,327 10,760,605 Principal Financial Group 79,872 3,724,431 Procter & Gamble 168,228 14,398,634 Reynolds American 209,735 10,499,334 Sysco 157,279 8,145,479 Verizon Communications 94,188 5,218,957 Western Union 578,236 11,564,720 Total Common Stocks (cost $323,569,300) Other Investment - 6.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,722,080) 24,722,080 b Total Investments (cost $348,291,380) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 24.0 Health Care 15.1 Technology 12.6 Consumer Services 10.6 Industrials 9.5 Financial 9.0 Utilities 7.4 Money Market Investment 6.2 Telecommunications 3.3 Oil & Gas 1.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank British Pound, Expiring 8/1/2016 1,187,365 1,559,521 1,571,420 11,899 Swiss Franc, Expiring 8/2/2016 4,204 4,301 4,338 37 Royal Bank of Scotland Australian Dollar, Expiring 8/2/2016 202,526 152,469 153,909 1,440 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Royal Bank of Scotland (continued) Japanese Yen, Expiring 8/2/2016 36,039,116 344,221 353,203 8,982 8/16/2016 1,000,679,205 8,446,422 GBP† 9,813,108 1,366,686 New Zealand Dollar, Expiring 8/1/2016 82,046 58,183 59,253 1,070 State Street Hong Kong Dollars Expiring 8/1/2016 1,356,030 174,833 174,782 (51) Sales: Barclays Bank British Pound, Expiring 8/2/2016 81,447 108,004 107,791 213 State Street Japanese Yen, Expiring 8/16/2016 88,020,773 861,681 863,171 (1,490) 8/16/2016 912,658,432 8,446,422 GBP† 8,949,937 (503,515) Gross Unrealized Appreciation Gross Unrealized Depreciation ) GBP—British Pound † Cost and proceeds denominated in British Pounds of 6,380,397 and 6,380,397, with USD equivalent $8,446,422 and $8,446,422, respectively. At July 31, 2016, accumulated net unrealized appreciation on investments was $46,428,994, consisting of $55,933,467 gross unrealized appreciation and $9,504,473 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 94.2% Rate (%) Date Amount ($) a Value ($) Argentina - 1.3% Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 2,400,000 b 2,612,400 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 2,650,000 b 2,719,562 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 2,775,000 b 3,066,375 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/10/16 17,700,000 c 1,168,942 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/17/16 29,780,000 c 1,957,416 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/24/16 15,590,000 c 1,018,460 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 9/7/16 17,400,000 c 1,126,588 Australia - 2.7% Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 33,085,000 Brazil - .5% Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 5,775,000 Canada - 3.9% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 2,038,502 b 1,562,261 Canadian Government, Unscd. Bonds CAD 2.25 6/1/25 26,125,000 22,264,827 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 10,655,000 11,686,103 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 7,468,279 b 5,738,389 Chile - .4% Codelco, Sr. Unscd. Notes 4.50 9/16/25 4,125,000 b,d France - 5.0% Bavarian Sky, Ser. FRE1, Cl. A EUR 0.00 4/20/24 2,156,952 e 2,413,857 Electricite de France, Jr. Sub. Notes EUR 5.38 1/29/49 3,100,000 e 3,428,989 French Government, Bonds EUR 2.50 10/25/20 15,550,000 19,594,617 French Government, Bonds EUR 0.50 5/25/26 22,700,000 26,365,195 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) Germany - 4.4% Allianz, Sub. Notes EUR 5.63 10/17/42 5,400,000 e 7,208,561 German Government, Bonds EUR 2.50 8/15/46 17,495,000 31,594,333 KFW, Govt. Gtd. Notes AUD 4.00 1/16/19 7,000,000 5,577,088 Volkswagen Car Lease, Ser. 21, Cl. A EUR 0.00 2/21/21 1,594,573 e 1,783,954 Ghana - .6% Ghanaian Government, Sr. Unscd. Bonds 8.50 10/4/17 6,000,000 Hungary - 1.4% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b 2,340,114 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 1,081,250,000 3,967,539 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 1,998,650,000 8,730,723 Iceland - .7% Icelandic Government, Unscd. Notes 5.88 5/11/22 6,100,000 Indonesia - 1.3% Indonesian Government, Sr. Unscd. Notes EUR 2.63 6/14/23 400,000 b 464,893 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 5,950,000 b 7,183,372 Indonesian Government, Sr. Unscd. Notes 6.75 1/15/44 4,100,000 5,559,444 Ireland - 1.0% Irish Government, Bonds EUR 2.40 5/15/30 6,370,000 8,734,061 Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 2,195,392 Italy - 7.5% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,285,000 7,553,032 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,236,720 Italian Government, Bonds EUR 3.50 6/1/18 23,235,000 27,675,744 Italian Government, Bonds EUR 4.75 9/1/44 4,890,000 b 8,535,328 Italian Government, Sr. Unscd. Bonds EUR 2.35 9/15/24 19,920,000 b,f 26,100,760 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,950,000 4,382,128 Japan - 13.4% Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 2,158,500,000 22,047,543 Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) Japan - 13.4% (continued) Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,249,300,000 g 23,369,321 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 2,729,000,000 g 28,456,590 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 3,958,250,000 41,259,834 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 1,829,750,000 24,891,612 Mexico - 3.9% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 5,100,000 b 5,418,750 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 613,850,000 32,488,772 Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 2,550,000 3,003,438 Morocco - 2.8% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 18,800,000 22,699,983 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 5,000,000 6,227,218 Netherlands - 3.4% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 7,250,000 b 7,625,637 Mylan, Gtd. Notes 2.50 6/7/19 2,275,000 b 2,320,291 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 4,391,000 e 5,101,582 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.13 10/15/24 650,000 740,174 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.63 10/15/28 600,000 685,819 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 1,200,000 1,223,171 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 2,150,000 2,201,738 Volkswagen International Finance, Gtd. Bonds EUR 3.75 3/29/49 4,500,000 e 5,192,520 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,050,000 b 3,070,377 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 280,000 b 279,985 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 4,100,000 4,880,382 Vonovia Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 2,072,752 New Zealand - 1.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 16,004,000 h STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) Norway - .2% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 b Peru - .3% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 2,600,000 Poland - 1.1% Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 9,300,000 Qatar - .4% Qatar Government, Sr. Unscd. Notes 2.38 6/2/21 4,000,000 b Romania - .3% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 2,675,000 b Serbia - .3% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 2,500,000 Singapore - 2.2% Singapore Government, Sr. Unscd. Bonds SGD 2.13 6/1/26 29,625,000 Spain - 3.9% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 e 2,665,619 Driver Espana Three, Fondo de Titulizacion, Ser. 3, Cl. A EUR 0.69 12/21/26 3,291,097 e 3,707,476 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 3,077,420 Spanish Government, Bonds EUR 5.75 7/30/32 6,660,000 12,027,515 Spanish Government, Unscd. Notes EUR 1.60 4/30/25 13,275,000 b 15,767,129 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,419,666 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 5,125,000 b,d Supranational - 3.0% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 36,300,000 361,470 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 14,300,000 11,118,373 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 26,475,000 19,833,095 Sweden - 1.3% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 92,625,000 Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom - 9.0% British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 3,175,000 3,616,721 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,966,463 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 1,600,000 1,622,867 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 6,850,000 9,784,177 United Kingdom Gilt, Bonds GBP 1.50 1/22/21 8,175,000 11,407,868 United Kingdom Gilt, Bonds GBP 2.00 9/7/25 14,325,000 21,139,461 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 11,810,000 21,533,494 United Kingdom Gilt, Unscd. Bonds GBP 3.50 1/22/45 9,650,000 18,471,781 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 2,400,000 2,816,840 United States - 16.3% Aetna, Sr. Unscd. Notes 1.90 6/7/19 3,050,000 3,092,544 Ally Financial, Gtd. Notes 3.50 1/27/19 3,415,000 3,457,687 Apple, Sr. Unscd. Notes 3.25 2/23/26 3,760,000 4,028,404 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.87 3/25/34 1,872,497 e 1,854,957 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.78 12/11/40 1,670,810 e 1,670,570 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.08 6/11/50 2,975,000 e 2,927,325 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.41 6/11/50 3,300,000 e 3,194,950 Celgene, Sr. Unscd. Notes 5.00 8/15/45 2,800,000 3,273,959 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,250,000 2,571,212 Citigroup, Sub. Bonds 4.40 6/10/25 4,650,000 4,953,989 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 3,036,609 3,127,550 Daimler Fianance, Gtd. Notes 1.50 7/5/19 3,200,000 b 3,201,037 Dell Equipment Finance Trust, Ser. 2016-1, Cl. A2 1.43 9/24/18 3,775,000 b 3,774,465 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.17 12/5/31 3,117,000 b,e 3,148,934 FedEx, Gtd. Notes EUR 1.00 1/11/23 500,000 576,593 FedEx, Gtd. Notes 3.25 4/1/26 1,100,000 1,168,329 FedEx, Gtd. Notes EUR 1.63 1/11/27 2,400,000 2,822,389 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) United States - 16.3% (continued) Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,750,000 3,917,437 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 2,400,000 2,400,000 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.49 12/15/34 3,260,000 b,e 3,198,066 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.49 12/15/34 2,770,000 b,e 2,636,401 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,703,000 e 3,987,668 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,547,134 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,860,000 2,754,676 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 3,865,000 3,889,334 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 2,990,000 e 2,897,296 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.35 11/25/36 2,219,068 e 2,125,879 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 5,075,000 6,255,053 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.28 2/25/34 661,437 e 630,785 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 3,075,000 3,056,960 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.86 4/15/49 4,460,000 e 4,256,070 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.75 3/25/35 900,674 e 826,189 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 1,695,000 1,744,521 Oracle, Sr. Unscd. Notes 4.00 7/15/46 4,275,000 4,441,293 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,085,000 2,757,219 Southern, Sr. Unscd. Notes 3.25 7/1/26 3,525,000 3,704,786 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 4,058,287 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 25,020,980 i 25,473,985 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 10,510,760 i 11,093,371 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.22 3/10/46 1,700,000 b,e 1,749,024 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 3,100,000 b 3,104,650 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,670,000 b 2,662,975 Coupon Maturity Principal Bonds and Notes - 94.2% (continued) Rate (%) Date Amount ($) a Value ($) United States - 16.3% (continued) Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.89 6/15/49 3,080,000 e 3,010,981 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 2,075,000 2,093,930 Walt Disney, Sr. Unscd. Notes 3.00 7/30/46 900,000 857,218 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/37 7,785,000 b,e 7,862,850 Total Bonds and Notes (cost $964,889,814) Short-Term Investments - 1.0% U.S. Treasury Bills (cost $10,730,682) 0.32 9/15/16 10,735,000 j Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,462,731) 21,462,731 k Investment of Cash Collateral for Securities Loaned - .1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $662,500) 662,500 k Total Investments (cost $997,745,727) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso AUD—Australian Dollar CAD—Canadian Dollar EUR—Euro GBP—British Pound HUF—Hungarian Forint JPY—Japanese Yen MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $148,962,105 or 14.25% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $2,682,869 and the value of the collateral held by the fund was $2,759,562, consisting of cash collateral of $662,500 and U.S. Government & Agency securities valued at $2,097,062. e Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS (Unaudited) (continued) f Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open financial futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 68.8 Corporate-Investment Grade 13.3 Securitized 7.0 U.S. Government 4.5 Cash & Equivalents 2.1 Corporate-High Yield 1.6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed 24,841,716 Commercial Mortgage-Backed 41,937,721 Corporate Bonds † 164,697,584 Foreign Government 710,367,977 Mutual Funds 22,125,231 Residential Mortgage-Backed 5,808,696 U.S. Treasury 47,299,608 Other Financial Instruments: Financial Futures †† 814,246 Forward Foreign Currency Exchange Contracts †† 15,222,835 Liabilities ($) Other Financial Instruments: Financial Futures †† (2,401,339 ) ) Forward Foreign Currency Exchange Contracts †† (4,993,942 ) ) Swaps †† (8,970,548 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund NOTES and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Indonesian Rupiah, Expiring 8/31/2016 65,440,650,000 4,892,759 4,971,485 78,726 South Korean Won, Expiring 8/31/2016 24,367,755,000 21,060,244 21,749,060 688,816 Barclays Bank Australian Dollar, Expiring 8/31/2016 19,480,000 14,608,831 14,786,702 177,871 Citigroup Brazilian Real, Expiring 8/2/2016 70,000,000 19,163,119 21,560,448 2,397,329 Colombian Peso, Expiring 8/31/2016 25,688,070,000 8,703,985 8,305,698 (398,287 ) Russian Ruble, Expiring 8/31/2016 766,435,000 11,602,696 11,512,934 (89,762 ) Goldman Sachs International Colombian Peso, Expiring 8/31/2016 5,611,930,000 1,871,892 1,814,500 (57,392 ) Polish Zolty, Expiring 8/31/2016 94,210,000 24,516,949 24,153,840 (363,109 ) Swiss Franc, Expiring 8/31/2016 1,850,000 1,876,430 1,912,552 36,122 HSBC Indian Rupee, Expiring 8/31/2016 326,820,000 4,826,754 4,851,085 24,331 JP Morgan Chase Bank Argentine Peso, Expiring 10/18/2016 33,600,000 2,151,570 2,126,515 (25,055 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Brazilian Real, Expiring 10/4/2016 70,000,000 20,868,424 21,121,586 253,162 Euro, Expiring 8/31/2016 91,930,000 101,226,881 102,913,917 1,687,036 Japanese Yen, Expiring 8/31/2016 23,517,520,000 222,487,831 230,756,467 8,268,636 South African Rand, Expiring 8/31/2016 48,495,000 3,224,706 3,470,095 245,389 UBS Swedish Krona, Expiring 8/31/2016 476,655,000 55,156,274 55,793,882 637,608 Sales: Bank of America Mexican New Peso, Expiring 8/31/2016 123,435,000 6,702,414 6,559,751 142,663 New Zealand Dollar, Expiring 8/31/2016 40,460,000 28,212,961 29,174,390 (961,429 ) Singapore Dollar, Expiring 8/31/2016 53,785,000 39,612,748 40,106,334 (493,586 ) Barclays Bank Japanese Yen, Expiring 8/31/2016 206,705,000 1,949,981 2,028,212 (78,231 ) Citigroup Australian Dollar, Expiring 8/31/2016 74,235,000 55,632,092 56,349,632 (717,540 ) Taiwan Dollar, Expiring 8/31/2016 316,035,000 9,860,687 9,905,796 (45,109 ) Goldman Sachs International Japanese Yen, Expiring 8/31/2016 3,011,065,000 28,194,439 29,544,898 (1,350,459 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Goldman Sachs International (continued) Mexican New Peso, Expiring 8/31/2016 189,855,000 10,390,035 10,089,533 300,502 HSBC British Pound, Expiring 8/31/2016 6,355,000 8,354,543 8,415,045 (60,502 ) Canadian Dollar, Expiring 8/31/2016 8,790,000 6,664,064 6,733,692 (69,628 ) JP Morgan Chase Bank Brazilian Real, Expiring 8/2/2016 70,000,000 21,276,595 21,560,448 (283,853 ) Hungarian Forint, Expiring 8/31/2016 3,639,850,000 13,367,058 13,083,433 283,625 Mexican New Peso, Expiring 8/31/2016 16,110,000 857,159 856,140 1,019 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of NOTES forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at July 31, 2016: OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) USD - 6 MONTH 137,700,000 LIBOR Deutsche Bank 2.48 1/10/2021 (8,970,548 ) Gross Unrealized Depreciation ) USD—United States Dollar At July 31, 2016, accumulated net unrealized appreciation on investments was $19,332,806, consisting of $49,267,202 gross unrealized appreciation and $29,934,396 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J.
